DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments from the second to last paragraph on page 8 through the second paragraph on page 9 of the REMARKS regarding the rejections of claims 18-20 under 35 U.S.C. § 101 have been considered and are persuasive.  The rejections of claims 18-20 under  35 U.S.C. § 101 have been withdrawn. 
Applicant’s arguments from the fourth paragraph on page 9 through the first paragraph on page 13 of the REMARKS regarding the rejections of claims 1-5, 10-13, 17, 18, and 20 under 35 U.S.C. §103 as being unpatentable over Konik et al. (U.S. PGPUB No. 2013/0263117, hereinafter “Konik”) in view of Hyser et al. (U.S. PGPUB No. 2008/0104608, hereinafter “Hyser”); and the rejections of claims 6-8 as
being unpatentable over Konik in view of Hyser and further in view of Allen et al. (U.S. Patent No. 9,641,406, hereinafter “Allen”), have been fully considered but they are not persuasive.
	Specifically, Applicant argued the Hyser does not teach or suggest “determining…a set of burden values of performing a set of asset actions,” as recited in claim 1 and the similar claims 17 and 18. The Examiner respectfully disagreed. As also discussed during the interview with the Applicant’s representative on 25 March 2022, the Examiner maintains that the current claim language in claim 1 is broad. For example, the second limitation of “determining, with respect to the virtual machine, a set of burden values of performing a set of asset actions” (emphasis added) does not tie the “set of burden values of performing a set of asset actions” to the detected query recited in the first limitation, but rather just to the virtual machine. Hyser clearly teach at Fig. 2A and also at paragraphs 0029 and 0030 that when a load balancer received a request from a client (i.e., a query), the load balancer identifies which virtual machine to send the request to. But before doing that, the load balancer determines if the existing VM could handle the new workload based on the load condition of the virtual machine. The load condition can refer to loading of any particular resource (CPU, memory, I/O device) for a physical machine (i.e., a set of burden values for performing a set of asset actions). This load condition is used to determine whether to start up the VM. The Examiner asserts that this interpretation is consistent with the Applicant’s specification at paragraph 0003 (“In various embodiments, the set of asset actions includes activating the virtual machine in response to reducing a resource burden of a separate virtual machine” (emphasis added), i.e., a load balancing) and thus maintains that this teaching of Hyser reads on the recited limitation of “determining, with respect to the virtual machine, a set of burden values of performing a set of asset actions”. That is, the pending claims is hereby given their broadest reasonable interpretation consistent with the specification (see MPEP § 2111). 
	For the reasons discussed above, the Examiner maintains the rejection of claim 1, and its similarly claims 17 and 18 as being unpatentable Konik in view of Hyser. 
	As to their respective dependent claims 2-8, 10-13, and 20, the Applicant argued in the second paragraph on page 11 that they should be allowable by virtue of their dependency from claim 1, or 17 or 18. The Examiner respectfully disagreed. For the reasons set forth above, the Examiner maintains the rejections of the independent claims as well as for their respective dependent claims.
	As to claim 7, Applicant argued in the second to last paragraph on page 12 that Allen does not teach or suggest the claimed limitations of “set of asset actions includes circumvention of the virtual machine using an associated physical disk to access the set of data”; and “[n]othing in Allen appears to teach or suggest circumventing a virtual machine “to access the set of data” that is related to a detected “query,” as required by the claims.” The Examiner respectfully disagreed. As discussed above regarding claim 1, the set of asset actions perform with respect to the virtual machine is not tied to the detected query, but rather to the virtual machine used to access the set of data (i.e., including any elements of the virtual machine). Allen teaches using a representative virtual machine that contains physical resources and corresponding logical resources to generate an indirection map in order to apply patch to the offline virtual machine. Therefore, the Examiner asserts that Allen teaches using a representative virtual machine to access and update an offline virtual machine using the indirection map reads on the limitations of “set of asset actions includes circumvention of the virtual machine using an associated physical disk to access the set of data”. That is, the representative virtual machine uses physical resources (i.e., associated physical disk) to access the appropriate elements of the virtual machine image being updated (i.e., the set of data) as recited in claim 7.
For the reasons set forth above, the Examiner maintains the rejection of claim 7 as being unpatentable over Konik in view of Hyser and further in view of Allen.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,885,033 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter.
Claims 1-20 of the instant application are claiming the same subject matter that are recited in claims 1-18 of U.S. Patent No. 10,885,033 B2 as follows:  
Instant Application 
US Patent No. 10,885,033 B2
1. A computer-implemented method for query plan management associated with a shared pool of configurable computing resources, the method comprising: detecting a query that instructs a virtual machine to access a set of data; determining, with respect to the virtual machine, a set of burden values of performing a set of asset actions; establishing, based on the set of burden values, a query plan to access the set of data; and processing, using at least one asset action of the set of asset actions, the query plan.
9. The method of claim 1, wherein: the virtual machine indicates an offline state, and the set of asset actions includes circumvention of the virtual machine by generating a light virtual machine to access the set of data.
14. The method of claim 1, wherein: the set of asset actions includes circumvention of the virtual machine by using a light virtual machine to access the set of data, and the light virtual machine includes a smaller set of functionality compared to the virtual machine.
2. The method of claim 1, wherein: the virtual machine indicates a hibernated state, and the set of asset actions includes activation of the virtual machine.
3. The method of claim 1, wherein: the virtual machine indicates a deactivated state, and the set of asset actions includes deployment of the virtual machine.
4. The method of claim 1, further comprising: identifying, by a query optimizer, a current state of the virtual machine; and determining the virtual machine is unable to execute the query based on the current state, wherein the determining the set of burden values is performed in response to determining that the virtual machine is unable to execute the query. 
5. The method of claim 4, wherein: the virtual machine runs on a first physical compute node of the shared pool of configurable computing resources, and the set of asset actions includes migration of the virtual machine to a second physical compute node of the shared pool of configurable computing resources, wherein a second resource performance capacity of the second physical compute node exceeds a first resource performance capacity of the first physical compute node.
6. The method of claim 4, wherein: the virtual machine indicates an offline state, and the set of asset actions includes circumvention of the virtual machine using an associated physical disk to access the set of data without instantiating any virtual machines.
7. The method of claim 1, wherein: the virtual machine indicates an offline state, and
the set of asset actions includes circumvention of the virtual machine using an associated physical disk to access the set of data.
8. The method of claim 7, wherein the circumvention of the virtual machine is performed without instantiating any virtual machines.

10. The method of claim 1, wherein the set of asset actions includes activating the virtual machine in response to reducing a resource burden of a separate virtual machine.
11. The method of claim 1, wherein the set of burden values is based on a resource configuration of the virtual machine.

12. The method of claim 1, wherein the set of burden values is based on a set of historical data for performing the set of asset actions.
13. The method of claim 1, wherein a shared pool manager determines the set of burden values, further comprising: receiving, by a query optimizer, the set of burden values. 
15. The method of claim 14, wherein the light virtual machine is saved into a template such that it can be redeployed to retrieve the set of data when the virtual machine is unable to access the set of data.
16. The method of claim 1, wherein the at least one asset action includes circumventing the virtual machine to access the data, and wherein processing the query plan comprises: determining location and format information for a physical disk associated with the virtual machine; directly attaching to the physical disk without changing a state of the virtual machine and without communicating with the virtual machine; copying a set of tables associated with the set of data; and executing the query on the copied set of tables.
17. A system for query plan management, the system comprising: a memory, and
a processor communicatively coupled to the memory, wherein the processor is configured to perform a method comprising: detecting a query requesting a set of data accessible by a virtual machine; determining that the virtual machine is unable to execute the query; determining, in response to determining that the virtual machine is unable to execute the query, a set of burden values of performing a set of asset actions, each asset action including one or more operations to enable retrieval of the set of data;
establishing, based on the set of burden values, a query plan to access the set of data, the query plan including at least one asset action of the set of asset actions; and processing the query plan.










18. A computer program product for query plan management, the computer program product comprising one or more computer readable storage media having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: detecting a query which relates to a set of data accessible by a virtual machine that includes the set of data; determining, with respect to the virtual machine, a set of burden values of performing a set of asset actions, each asset action of the set of asset actions being one or more operations performed to modify the virtual machine; determining, based on the set of burden values, a particular asset action to perform; generating a query plan to access the set of data, the query plan including the particular asset action; and executing, using the particular asset action, the query plan.
19. The computer program product of claim 18, wherein the determining the particular asset action to perform includes: determining that two or more burden values associated with two or more asset actions are within a threshold value of each other; and responsive to determining that the two or more burden values are within the threshold value of each other, randomly selecting at least one of the two or more asset actions. 
20. The computer program product of claim 18, wherein the determining the particular asset action to perform includes determining that the particular asset action has a lowest burden value of the set of asset actions. 
1. A computer-implemented method for query plan management associated with a shared pool of configurable computing resources, the method comprising: detecting a query which relates to a set of data located on the shared pool of configurable computing resources, wherein a virtual machine includes the set of data; determining, with respect to the virtual machine, a set of burden values of performing a set of asset actions, wherein the set of asset actions includes circumvention of the virtual machine by generating a light virtual machine to access the set of data, wherein the light virtual machine includes a smaller set of functionality compared to the virtual machine; establishing, based on the set of burden values, a query plan to access the set of data; and processing, using at least one asset action of the set of asset actions, the query plan. 




3. The method of claim 1, wherein: the virtual machine indicates a hibernated state, and the set of asset actions includes activation of the virtual machine. 
4. The method of claim 1, wherein: the virtual machine indicates a deactivated state, and the set of asset actions includes deployment of the virtual machine. 
2. The method of claim 1, further comprising: identifying, by a query optimizer, a current state of the virtual machine; and determining the virtual machine is unable to execute the query based on the current state, wherein the determining the set of burden values is performed in response to determining that the virtual machine is unable to execute the query. 
5. The method of claim 2, wherein: the virtual machine runs on a first physical compute node of the shared pool of configurable computing resources, and the set of asset actions includes migration of the virtual machine to a second physical compute node of the shared pool of configurable computing resources, wherein a second resource performance capacity of the second physical compute node exceeds a first resource performance capacity of the first physical compute node. 
6. The method of claim 2, wherein: the virtual machine indicates an offline state, and the set of asset actions includes circumvention of the virtual machine using an associated physical disk to access the set of data without instantiating any virtual machines. 
7. The method of claim 1, wherein: the virtual machine indicates an offline state, and the set of asset actions includes circumvention 
of the virtual machine using an associated physical disk to access the set of data. 
6. The method of claim 2, wherein: the virtual machine indicates an offline state, and the set of asset actions includes circumvention of the virtual machine using an associated physical disk to access the set of data without instantiating any virtual machines. 
9. The method of claim 1, wherein the set of asset actions includes activating the virtual machine in response to reducing a resource burden of a separate virtual machine. 

10. The method of claim 1, wherein the set of burden values is based on a resource configuration of the virtual machine. 
1. The method of claim 1, wherein the set of burden values is based on a set of historical data for performing the set of asset actions. 

12. The method of claim 1, wherein a shared pool manager determines the set of burden values, further comprising: receiving, by a query optimizer, the set of burden values. 

13. The method of claim 1, wherein the light virtual machine is saved into a template such that it can be redeployed to retrieve the set of data when the virtual machine is unable to access the set of data. 
16. The method of claim 1, wherein processing the query plan comprises: determining location and format information for a physical disk associated with the virtual machine; directly attaching to the physical disk without changing a state of the virtual machine and without communicating with the virtual machine; copying a set of tables associated with the set of data; and executing the query on the copied set of tables. 


1. A computer-implemented method for query plan management associated with a shared pool of configurable computing resources, the method comprising: detecting a query which relates to a set of data located on the shared pool of configurable computing resources, wherein a virtual machine includes the set of data; determining, with respect to the virtual machine, a set of burden values of performing a set of asset actions, wherein the set of asset actions includes circumvention of the virtual machine by generating a light virtual machine to access the set of data, wherein the light virtual machine includes a smaller set of functionality compared to the virtual machine; establishing, based on the set of burden values, a query plan to access the set of data; and processing, using at least one asset action of the set of asset actions, the query plan. 
2. The method of claim 1, further comprising: identifying, by a query optimizer, a current state of the virtual machine; and determining the virtual machine is unable to execute the query based on the current state, wherein the determining the set of burden values is performed in response to determining that the virtual machine is unable to execute the query. 
1. A computer-implemented method for query plan management associated with a shared pool of configurable computing resources, the method comprising: detecting a query which relates to a set of data located on the shared pool of configurable computing resources, wherein a virtual machine includes the set of data; determining, with respect to the virtual machine, a set of burden values of performing a set of asset actions, wherein the set of asset actions includes circumvention of the virtual machine by generating a light virtual machine to access the set of data, wherein the light virtual machine includes a smaller set of functionality compared to the virtual machine; establishing, based on the set of burden values, a query plan to access the set of data; and processing, using at least one asset action of the set of asset actions, the query plan. 
17. The computer program product of claim 15, wherein the determining the particular asset action to perform includes: determining that two or more burden values associated with two or more asset actions are within a threshold value of each other; and responsive to determining that the two or more burden values are within the threshold value of each other, randomly selecting at least one of the two or more asset actions. 

18. The computer program product of claim 15, wherein the determining the particular asset action to perform includes determining that the particular asset action is the asset action having a lowest burden value of the set of asset actions. 


As to claims 1-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have derived their claim limitations from claims 1-18 of U.S. Patent No. 10,885,033 B2 since they are claiming the same subject matter and are substantially similar in scope. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konik et al. (U.S. PGPUB. No. 2013/0263117 A1, hereinafter “Konik”) in view of Hyser et al. (U.S. PGPUB No. 2008/0104608 A1, hereinafter “Hyser”).

Regarding claim 1, Konik teaches a computer-implemented method for query plan management associated with a shared pool of configurable computing resources, the method comprising: 
detecting a query that instructs a virtual machine to access a set of data  (Konik ¶0047, a query is received for executing against DBMS 150; and ¶0048, a virtual machine 140 in which DBMS 150 executes, note that the virtual machine 140 is included in a shared pool of configurable computing resources utilized for processing the query).
Konik fails to explicitly teach determining, with respect to the virtual machine, a set of burden values of performing a set of asset actions. However, in the same field of endeavor, Hyser teaches determining, with respect to the virtual machine, a set of burden values of performing a set of asset actions (Hyser Fig. 2A, steps 204-206, the Examiner interprets the client request as the query, ¶¶0029-0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konik by determining the existing or new VM to handle the new workload from the received request as taught by Hyser. The motivation would be to provide a load balancer for multiple virtual machines in the network (Hyser ¶0031). 
Konik as modified by Hyser also teaches establishing, based on the set of burden values, a query plan to access the set of data (Konik ¶0048, an execution plan (i.e., query plan) is established based on the cost data); and 
processing, using at least one asset action of the set of asset actions, the query plan (Konik ¶0047, the execution plan (i.e., query plan) is processed (executed) in order to find and retrieve data that satisfies the criteria of the received query).

As to claim 2, Konik as modified by Hyser also teaches the method of claim 1, wherein: the virtual machine indicates a hibernated state (Hyser ¶0018), and the set of asset actions includes activation of the virtual machine (Hyser ¶0019).

As to claim 3, Konik as modified by Hyser also teaches the method of claim 1, wherein: the virtual machine indicates a deactivated state (Hyser ¶0018, inactive virtual machine 114) and the set of asset actions includes deployment of the virtual machine  (Hyser ¶0019, “Activating the virtual machine 114 refers to bringing the inactive virtual machine out of its suspend state and into an active state”).

As to claim 4, Konik as modified by Hyser also teaches the method of claim 1, further comprising:
identifying, by a query optimizer, a current state of the virtual machine (Hyser ¶0018, a current state of the virtual machine is identified); and 
determining the virtual machine is unable to execute the query based on the current state, wherein the determining the set of burden values is performed in response to determining that the virtual machine is unable to execute the query (Hyser ¶0024, determine the current state of the system does not conform to the policy (e.g., a balancing criteria if processing the request)). 

As to claim 5, Konik as modified by Hyser also teaches the method of claim 4, wherein: 
the virtual machine runs on a first physical compute node of the shared pool of configurable computing resources (Hyser ¶0006, the virtual machines provided in physical machines in the network), and the set of asset actions includes migration of the virtual machine to a second physical compute node of the shared pool of configurable computing resources (Hyser ¶0025), wherein a second resource performance capacity of the second physical compute node exceeds a first resource performance capacity of the first physical compute node (Hyser ¶¶0040-0041, the Examiner interprets the VM layout selector evaluates the cost function and causes the migration of one or more virtual machines from one physical machine to another physical machine to form a better VM layout reads on the recited  “resource performance capability of the second physical computer node exceeds a first resource performance capacity of the first physical compute node”).

As to claim 10, Konik as modified by Hyser also teaches the method of claim 1, wherein the set of asset actions includes activating the virtual machine in response to reducing a resource burden of a separate virtual machine (Hyser Fig. 2A, step 212).

As to claim 11, Konik as modified by Hyser also teaches the method of claim 1, wherein the set of burden values is based on a resource configuration of the virtual machine (Hyser ¶0029).

As to claim 12, Konik as modified by Hyser also teaches the method of claim 1, wherein the set of burden values is based on a set of historical data for performing the set of asset actions (Konik ¶¶0049-0050, cost data is generated based on historical data of resources allocated to the virtual machine).

As to claim 13, Konik as modified by Hyser also teaches the method of claim 1, wherein a shared pool manager determines the set of burden values, further comprising: receiving, by a query optimizer, the set of burden values (Konik ¶¶0046-0048, query optimizer using data such as resource availability, platform capabilities, etc.). 

Regarding claim 17, Konik teaches a system for query plan management, the system comprising:
a memory, and a processor communicatively coupled to the memory (Konik Fig. 1), wherein the processor is configured to perform a method comprising:
detecting a query requesting a set of data accessible by a virtual machine (Konik ¶0047, a query is received for executing against DBMS 150; and ¶0048, a virtual machine 140 in which DBMS 150 executes).
Konik fails to explicitly teach determining that the virtual machine is unable to execute the query; and 
determining, in response to determining that the virtual machine is unable to execute the query, a set of burden values of performing a set of asset actions, each asset action including one or more operations to enable retrieval of the set of data.
However, in the same field of endeavor, Hyser teaches determining that the virtual machine is unable to execute the query (Hyser ¶0031, the load balancer determines that the virtual machines are unable to handle new workload (e.g. query) from the client); and 
determining, in response to determining that the virtual machine is unable to execute the query, a set of burden values of performing a set of asset actions, each asset action including one or more operations to enable retrieval of the set of data (Hyser ¶0031, whether to bring inactive virtual machine out of its suspend state or to create a new virtual machine, and ¶¶0035-0036, a set of burden values are determined). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konik by identifying the state of the virtual machine for executing the received query as taught by Hyser. The motivation would be to reduce the average workload per virtual machine (Hyser ¶0031). 
Konik as modified by Hyser also teaches establishing, based on the set of burden values, a query plan to access the set of data (Konik ¶0048, an execution plan (i.e., query plan) is established based on the cost data); and 
processing the query plan (Konik ¶0047, the execution plan (i.e., query plan) is processed (executed) in order to find and retrieve data that satisfies the criteria of the received query).
 
Regarding claim 18, Konik teaches a computer program product for query plan management, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
detecting a query which relates to a set of data accessible by a virtual machine that includes the set of data (Konik ¶0047, a query is received for executing against DBMS 150; and ¶0048, a virtual machine 140 in which DBMS 150 executes).
Konik fails to explicitly teach determining, with respect to the virtual machine, a set of burden values of performing a set of asset actions, each asset action of the set of asset actions being one or more operations performed to modify the virtual machine, each burden value in the set of burden values corresponding to an asset action in the set of asset actions. However, in the same field of endeavor, Hyser teaches determining, with respect to the virtual machine, a set of burden values of performing a set of asset actions, each asset action of the set of asset actions being one or more operations performed to modify the virtual machine, each burden value in the set of burden values corresponding to an asset action in the set of asset actions (Hyser ¶0031, whether to bring inactive virtual machine out of its suspend state or to create a new virtual machine, and ¶¶0035-0036, a set of burden values are determined). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konik by identifying the state of the virtual machine for executing the received query as taught by Hyser. The motivation would be to reduce the average workload per virtual machine (Hyser ¶0031). 
Konik as modified by Hyser also teaches determining, based on the set of burden values, a particular asset action to perform (Konik ¶0073, allocating resources to the selected virtual machine);
generating a query plan to access the set of data, the query plan including the particular asset action (Konik ¶0048, an execution plan (i.e., query plan) is established based on the cost data); and
executing, using the particular asset action, the query plan (Konik ¶0047, the execution plan (i.e., query plan) is processed (executed) in order to find and retrieve data that satisfies the criteria of the received query).
 
As to claim 20, Konik as modified by Hyser also teaches the computer program product of claim 18, wherein the determining the particular asset action to perform includes determining that the particular asset action has a lowest burden value of the set of asset actions (Konik ¶0073, allocating resources to the selected virtual machine with the lowest weighted cost ratio).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Konik in view of Hyser, and further in view of Allen (U.S. Patent No. 9,641,406 B1).

As to claim 6, Konik as modified by Hyser teaches the method of claim 4 but fails to explicitly teach the virtual machine indicates an offline state, and the set of asset actions includes circumvention of the virtual machine using an associated physical disk to access the set of data without instantiating any virtual machines. However, in the same field of endeavor, Allen teaches the virtual machine indicates an offline state (Allen: Col. 2, lines 32-36, the instance of the virtual machine is in suspended state (i.e., offline)), and the set of asset actions includes circumvention of the virtual machine using an associated physical disk to access the set of data (Allen: Col. 2, lines 66-67 and Col. 3, lines 1-37, an indirection map that contains physical resources of the representative virtual machine and corresponding logical resources is used to update the offline virtual machine, the Examiner notes that the recited set of asset actions are related to the virtual machine, not necessarily the detected query). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konik and Hyser by providing an offline patch as taught by Allen. The motivation would be to update the offline virtual machine instance without requiring the virtual machine to be instantiated (Allen: Col. 2, lines 55-69).

As to claim 7, Konik as modified by Hyser teaches the method of claim 1 but fails to explicitly teach the virtual machine indicates an offline state, and the set of asset actions includes circumvention of the virtual machine using an associated physical disk to access the set of data. However, in the same field of endeavor, Allen teaches the virtual machine indicates an offline state (Allen: Col. 2, lines 32-36, the instance of the virtual machine is in suspended state (i.e., offline)), and the set of asset actions includes circumvention of the virtual machine using an associated physical disk to access the set of data (Allen: Col. 2, lines 66-67 and Col. 3, lines 1-37, an indirection map that contains physical resources of the representative virtual machine and corresponding logical resources is used to update the offline virtual machine, the Examiner notes that the recited set of asset actions are related to the virtual machine, not necessarily the detected query). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konik and Hyser by providing an offline patch as taught by Allen. The motivation would be to update the offline virtual machine instance without requiring the virtual machine to be instantiated (Allen: Col. 2, lines 55-69).

As to claim 8, Konik as modified by Hyser and Allen also teaches the method of claim 7, wherein the circumvention of the virtual machine is performed without instantiating any virtual machines (Allen: Col. 9, lines 30-33).

Allowable Subject Matter
Claims 9, 14-16 include allowable subject matter and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also with the Applicant’s filing a Terminal Disclaimer against U.S. Patent No. 10,885,033 B2 to overcome the double patenting rejections.
Claim 19 includes allowable subject matter and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with the Applicant’s amendment to overcome the 35 U.S.C. 101 rejection, and further with the Applicant’s filing a Terminal Disclaimer against U.S. Patent No. 10,885,033 B2 to overcome the Double Patenting Rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157